Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9-13, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (JP H01-186281) as cited by applicant with references made to attached machine translation.

Yamada discloses regarding claims 1, 8-10, a user input device (nozzle diameter setting device 8) for inputting the size of a nozzle. A controller 11, is configured to calculate the desired flow rate based on the nozzle settings. (See Page 2, Lines 9-29) Flow control valves 13 and 16 control the flow of the shielding gas. Regarding claims 2 and 5, the user is able to select the flow rate and the flow rate may be considered a purge flow rate. There are no claim limitations to indicate what is considered to be a “purge flow rate” or a “normal” flow rate. Regarding claims 12-13, the “prompting” step is unclear as a device for telling the user to do anything is not claimed. Prompting could be as simple as providing a button, such as nozzle setting device 8, to input the nozzle size. The controller, is configured to calculate the desired flow rate based on the nozzle settings. (See Page 2, Lines 9-29) Flow control valves 13 and 16 control the flow of the shielding gas and a feedback loop is used to adjust for pressure fluctuations. (See Page 2, Lines 15-29). The user is able to select the flow rate and the flow rate. Regarding claim 11, the 

Regarding claims 16-18, the “prompting” step is unclear as a device for telling the user to do anything is not claimed. Prompting could be as simple as providing a button, such as nozzle setting device 8, to input the nozzle size. The controller, is configured to calculate the desired flow rate based on the nozzle settings. (See Page 2, Lines 9-29) Flow control valves 13 and 16 control the flow of the shielding gas and a feedback loop is used to adjust for pressure fluctuations. (See Page 2, Lines 15-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP H01-186281) in view of Hutchinson (US 2012/0248081).

The teachings of Yamada have been discussed above. Yamada fails to disclose, wherein a range of suitable flow rates is either determined by the processor or received through the user interface, and wherein the user interface is configured to output a notification if the flow rate or the manually entered flow rate deviates outside the range of suitable flow rates.

Hutchinson discloses selecting welding parameters such as a gas flow rate. (See Paragraph [0027]). The user interface allows a user to select from an ideal set of welding parameters and will alert the user if the selected parameters will result in exceed a threshold or result in poor weld quality. (See Paragraphs [0015], [0019], [0044]) It would have been obvious to adapt Yamada in view of Hutchinson to provide the wherein a range of suitable flow rates is either determined by the processor or received through the user interface, and wherein the user interface is configured to output a notification if the flow rate or the manually entered flow rate deviates outside the range of suitable flow rates for alerting the user that the entered parameters would result in a low quality weld. 

Claims 6-8, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP H01-186281) in view of Dantinne et al (US 2009/0152251) and Enyedy et al (US 2013/0112660).

The teachings of Yamada have been discussed above. Yamada fails to specifically disclose a display. Dantinne discloses a user input having a display for displaying welding parameters but fails to disclose displaying the flow rate of the shielding gas. Enyedy discloses a user input device 138 and display 134 on the welding torch (See Paragraphs [0029]-[0031]) with the display showing the flow rate of the shield gas for the welding process. It would have been obvious to adapt Yamada in view of Dantinne for providing the display of the gas flow rate for displaying the parameter to the user for monitoring and adjusting the flow rate during the welding process. Regarding claim 8, the user input is able to be carried by the user as it is on the welding torch which is manipulated by the user. It would have been obvious to do so for easy transportation of the user display/input.

Allowable Subject Matter
Claims 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/8/2022